DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/01/2022 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Status of the Claims
The claims received 09/30/2019 have been entered and fully considered.  Claims 1-18 are pending.  Claims 8-18 are withdrawn.  Claims 1-7 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103811711 A (“He” – machine translation cited herein).
Regarding claim 1, He discloses a lithium ion battery (Abstract).  The battery comprises a separator (“separation structure”) inherently having a resistance greater than a resistance threshold, a positive electrode sheet, and a negative electrode sheet, the positive electrode sheet and the negative electrode sheet formed on respective sides of the separator ([0009], [0016], [0020], [0046], [0048]).  The battery further comprises an electrolyte (“liquid conductor”) configured to transport conductive ions (i.e. lithium ions) between the positive electrode sheet and the negative electrode sheet ([0009], [0044]-[0045]).  The battery further comprises at least one burstable capsule 102 ([0009]-[0012], [0023], [0036]-[0041]) or at least one dust-free cloth layer ([0015]-[0022], [0043]-[0049]) configured to store supplementary material (e.g. electrolyte) to release into the liquid conductor.  Either of the at least one burstable capsule or the at least one dust-free cloth layer correspond to the “storage structure” of the instant claim.  The battery further comprises a casing 103 encapsulating the separator, the positive electrode sheet, the negative electrode sheet, the electrolyte, and the storage structure ([0009]-[0010], [0036], [0044]).
Regarding claim 2, He discloses the battery of claim 1.  The electrolyte is in contact with the positive electrode sheet and the negative electrode sheet ([0009], [0044]-[0045]).
Regarding claim 3, He discloses the battery of claim 1.  He discloses the electrolyte in the capsule can be released when a user squeezes the capsule ([0023], [0037]) and the electrolyte in the cloth can be released to supplement lost electrolyte ([0045]) (i.e. “at a time interval”).
Regarding claim 5, He discloses the battery of claim 1.  He discloses the supplementary material contains electrolyte (i.e. the same ions as the conductive ions) ([0009]-[0012], [0015]-[0023], [0036]-[0041], [0043]-[0049]).
Regarding claim 7, He discloses the battery of claim 1.  He discloses the dust-free cloth can be laminated on any layer or multiple layers of negative electrode sheets, separators, and positive electrode sheets to obtain a laminated battery core body 101 ([0046]).  This corresponds to any position in a direction the positive electrode or the negative electrode expands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103811711 A (“He” – machine translation cited herein) in view of CN 106654355 A1 (“Guan” – machine translation cited herein).
Regarding claim 4, He discloses the battery of claim 3.  He discloses the storage structure is at least one dust-free cloth layer which has at least one pore capable of absorbing the supplementary material ([0015]-[0022], [0043]-[0049]).  He indicates that when the amount of electrolyte inside the battery is reduced, electrolyte absorbed by the cloth is released to supplement the lost electrolyte ([0045]).  This implies that if the battery and storage structure are subject to a gravitational force only (e.g. when the amount of electrolyte inside the battery is not reduced), the electrolyte is not released.  He is silent regarding the storage structure being made of an insulating elastic material.
Guan discloses a lithium ion battery comprising a rehydration capsule (Abstract).  Guan discloses the material the material of the rehydration capsule is conventional in the field, generally a polymer compound that does not react with the electrolyte, preferably one of PP (polypropylene), PE (polyethylene), PET (polyethylene terephthalate, and PVC (polyvinyl chloride) ([0012]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the cloth of He with an insulating elastic material such as those taught by Guan because Guan teaches they do not react with the electrolyte.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103811711 A (“He” – machine translation cited herein).
Regarding claim 6, He discloses the battery of claim 1.  He is silent regarding a thickness of the storage structure satisfies a condition that a compressed thickness when the storage structure is completely compressed corresponds to N times an expanded thickness of the positive electrode and the negative electrode when the positive electrode and the negative electrode are completely expanded, wherein N is greater than or equal to 1.  However, He discloses the number of dust-free cloths, the number of stacked layers and the stacked position can be determined arbitrarily or according to design requirements ([0047]).  Therefore, in view of the teaching that the number of dust-free cloths and the number of stacked layers can be determined arbitrarily or according to design requirements, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the thickness of the storage structure as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0200855 A1 (“Watanabe”) discloses a secondary battery having a cavity portion 73 for storing refill non-aqueous electrolyte LQ (Abstract; Figs. 1-3, 26-29).
US 2013/0236792 A1 (“Terado”) discloses a secondary battery having a plurality of joint parts at which the outer peripheral portion of the separator is joined with the exterior members and a holding part formed at least between the joint parts so as to hold therein the electrolytic solution (Abstract; Figs. 5-6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727